Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20           PageID.1   Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

NADIA ROHR and BAYLEE HUFFMAN,
      Plaintiffs,
v.
CITY OF DETROIT, a political
subdivision of the State of Michigan,
DETROIT POLICE DEPARTMENT,
JOHN DOE POLICE OFFICER 1, in
their individual and official capacities,
and JOHN DOE POLICE OFFICERS,
in their individual and official
capacities,


      Defendants.
__________________________________________________________________/
               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, NADIA ROHR and BAYLEE HUFFMAN, by and

through their attorneys, EXCOLO LAW, PLLC, for their Complaint against

Defendants, respectfully alleges the following:

                          JURISDICTION AND VENUE

      1.     This is a civil action for money damages brought pursuant to 42 U.S.C.

§ 1983, and the First and Fourth Amendments to the United States Constitution.

      2.     This Court has original jurisdiction over Plaintiffs’ claims based upon

the laws of the United States pursuant to 28 U.S.C. § 1331.

                                            1
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20         PageID.2    Page 2 of 20




      3.     The events that gave rise to this lawsuit took place at and around Selden

and Second Street in Downtown Detroit, within the jurisdiction of the United States

Eastern District of Michigan.

      4.     Venue is appropriate in the Eastern District of Michigan pursuant to 28

U.S.C. § 1391(b) since the Individual Defendants are employees of the Detroit

Police Department, and the and the acts providing the legal basis for this Complaint

occurred in the City of Detroit, County of Wayne, State of Michigan.

                                     PARTIES

      5.     Plaintiff, Nadia Rohr, (“Rohr”) at all relevant times herein was a

resident of Goodells, County of St. Clair, the State of Michigan, and a citizen of the

United States.

      6.     Plaintiff, Baylee Huffman, (“Huffman”) at all relevant times herein was

a resident of Port Huron, County of St. Clair, the State of Michigan, and a citizen of

the United States.

      7.     Defendant, City of Detroit, (“Detroit”) is a political subdivision of the

State of Michigan, and enacted the complained of policies followed by the individual

defendants as outlined herein. Alternatively, Defendant, Detroit Police Department,

(“DPD”) is a separate entity from Detroit and has the authority to enact its own

policies and did in fact enact the complained of policies followed by the individual

defendants as outlined herein.

                                          2
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20            PageID.3    Page 3 of 20




      8.     At all pertinent times, Detroit and/or DPD had an obligation to enact

and enforce lawful and constitutional policies, procedures, protocols, and customs

for all employees, agents, and contractors, to follow, particularly those who are

considered to be law enforcement, such as the individually named defendants.

Further, Detroit and/or DPD had the affirmative duty to train and supervise all

employees, agents, and contractors, including the individually named defendants,

specifically to ensure that people such as Plaintiffs don’t have their rights violated

by people such as the individually named defendants.

      9.     Contrary to and in violation of this obligation, Detroit and/or DPD

(jointly “The City”) violated this legal obligation by enacting unconstitutional

policies, procedures, customs, and protocols, which not only demonstrated

deliberate indifference to Plaintiffs’ constitutional rights, but also directly caused the

herein described violations of Plaintiff’s constitutional rights.

      10.    Defendant, John Doe Police Officer 1, (“Defendant John Doe Officer

1”) at all relevant times herein, was a law enforcement officer employed by DPD.

Defendant Officer, at all relevant times herein, was acting in their individual and

official capacities under color of state law. Defendant John Doe Officer 1 cannot be

identified at this time, but will be identified throughout the course of discovery.

      11.    Defendants, John Doe Police Officers, (“Defendant John Doe

Officers”) at all relevant times herein, were law enforcement officers employed by


                                            3
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20          PageID.4   Page 4 of 20




DPD. Defendant Officers, at all times relevant herein, were acting in their individual

and official capacities under color of state law. Defendant John Doe Officers cannot

be fully identified at this time, but will be identified throughout the course of

discovery.

        12.   All herein described acts of the individual Defendants were done

wantonly, intentionally, knowingly, maliciously, recklessly, unreasonably, and/or

with gross negligence and/or deliberate indifference.

                           FACTUAL BACKGROUND

        13.   Plaintiffs Huffman and Rohr attended a protest on Saturday, May 30,

2020.

        14.   Protests of this nature were occurring and continued to occur across the

country in response to rampant unchecked police brutality and misconduct.

        15.   Plaintiff Huffman and Plaintiff Rohr were, at all times relevant to this

Complaint, exercising their First Amendment right to peaceful protest.

        16.   Plaintiff Huffman and Plaintiff Rohr were handing out water and

granola bars to protesters marching near Selden and Second Street in Detroit, all of

which also constitutes protected conduct.

        17.   Plaintiff Huffman and Plaintiff Rohr, at all times relevant to this

Complaint, were unarmed and behaved in a non-threatening manner.



                                          4
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20         PageID.5    Page 5 of 20




      18.    During the protest, Defendant John Doe Officers were often and

without any provocation using tear gas on innocent protesters and even on some

children.

      19.    Plaintiff Huffman and Plaintiff Rohr provided water and assistance to

protesters who were tear-gassed by Defendant John Doe Officers

      20.    Plaintiffs Huffman and Rohr arrived at the protest at around 10:00 PM.

      21.    At or around 12:30am on Sunday, May 31, 2020, the DPD formed a

police line in front of a group of protesters.

      22.    Plaintiffs, were acting non-threateningly at the time of the incident, as

they had been acting at all times prior to this incident.

      23.    Plaintiff Rohr was standing close to the line of Defendant John Doe

Officers.

      24.    Upon information and belief, Plaintiff Rohr made eye contact with a

Defendant John Doe Officer. Plaintiff Rohr then turned her head.

      25.    Immediately after turning her head, Plaintiff Rohr was struck by an

object, believed to be a rubber bullet fired by Defendant John Doe Officer 1.

      26.    The rubber bullet struck the right side of Plaintiff Rohr’s head and

fractured her skull, exposing brain matter.

      27.    Plaintiff Rohr fell to the ground immediately, bleeding profusely.

      28.    Plaintiff Rohr faded in and out of consciousness.


                                           5
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20          PageID.6    Page 6 of 20




      29.    Plaintiff Huffman, along with several other protesters, began screaming

for medical assistance from Defendant John Doe Officers, shouting that a girl had a

head injury and could die.

      30.    Defendant John Doe Officers did nothing to assist Plaintiff Rohr.

       31.   Plaintiff Huffman, along with the help of other protesters, managed to

drag Plaintiff Rohr behind a dumpster while Defendant John Doe Officers watched

and did nothing to assist.

      32.    Plaintiff Huffman tied a tourniquet around Plaintiff Rohr’s wound in

attempt to stop the incessant bleeding, fearing for Rohr’s life.

       33.   Defendant John Doe Officers continued to watch as Plaintiff Huffman

and Plaintiff Rohr as they struggled to walk the full two miles back to their car while

Plaintiff Rohr continued to bleed profusely.

      34.    Plaintiff Rohr was taken to Henry Ford Hospital by Plaintiff Huffman

for emergency care for her injuries.

      35.    Upon admission, Plaintiff Rohr was diagnosed with a two skull

fractures, a concussion, and a subdural hematoma.

      36.    Plaintiff Rohr’s brain matter was exposed. Rohr’s wounds were so large

that they could not be stapled – she received 9 sutures.

      37.    Plaintiff Rohr has extensive bruising on the side of her head, just behind

her right ear.


                                          6
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20           PageID.7   Page 7 of 20




      38.    As a direct and proximate result of these injuries, Plaintiff Rohr

struggles with daily pain and memory loss. She will require extensive therapy to

recover.

      39.    While at Henry Ford Hospital, a DPD officer was present and working

with hospital security. The officer refused to provide her badge number when

originally requested by Plaintiff Huffman.

      40.    As a direct and proximate result of these injuries, Plaintiff Huffman and

Plaintiff Rohr suffer damages for severe emotional, physical, and mental anguish,

pain, and injuries.

      41.    Plaintiffs now seek compensatory and punitive damages in addition to

reasonable attorney fees.

                              COUNT I
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
               (FIRST AMENDMENT – CHILLING EFFECT)

                        (Plaintiffs Against All Defendants)

      42.    Plaintiffs incorporate herein all prior allegations.

      43.    At all times relevant, Plaintiffs were engaged in Constitutionally

protected conduct of peaceful protest and providing assistance to peaceful protesters.

      44.    By shooting Plaintiff Rohr with a rubber bullet and failing to care for

her, Defendants intentionally, knowingly, maliciously, recklessly, and/or gross

negligently, without any lawful basis, created an objective “chilling effect,” which


                                           7
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20            PageID.8    Page 8 of 20




effectively deterred both Plaintiffs and other protesters from exercising their First

Amendment rights to free speech and peaceful protest.

      45.     Alternatively, by using tear gas and shooting rubber bullets at Plaintiffs,

other protesters, and children, Defendants intentionally, knowingly, maliciously,

recklessly, and/or gross negligently, without any lawful basis, created an objective

“chilling effect,” which effectively deterred Plaintiffs and other protesters from

exercising their First Amendment right to peacefully protest.

      46.     These adverse acts by the Defendants were done specifically to deter

Plaintiffs from exercising their First Amendment rights to free speech and peaceful

protest.

      47.     As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiffs were harmed.

                             COUNT II
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                (FIRST AMENDMENT – RETALIATION)

                           (Rohr Against All Defendants)

      48.     Plaintiffs incorporate herein all prior allegations.

      49.     At all times relevant, Plaintiff Rohr was engaging in constitutionally

protected conduct of peaceful protest and provision of assistance to other peaceful

protesters.




                                            8
 Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20            PageID.9   Page 9 of 20




       50.     In retaliation to this protected conduct, Defendant John Doe Officer 1

wantonly, intentionally, knowingly, maliciously, recklessly, unreasonably, and/or

with gross negligence and/or deliberate indifference shot a rubber bullet or some

other object that hit Rohr in the head.

       51.     Such retaliatory action would serve as a deterrent to a person of

ordinary firmness from engaging in such protected conduct.

       52.     The retaliation was motivated at least in part by the protected conduct.

       53.     There was a causal connection between Plaintiff’s constitutionally

protected conduct and the adverse retaliatory actions taken by the Defendants against

Plaintiff.

       54.     As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiffs’ rights were severely harmed.

                               COUNT III
             VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                (FOURTH AMENDMENT – EXCESSIVE FORCE)

                            (Rohr Against All Defendants)

       55.     Plaintiffs incorporate herein all prior allegations.

       56.     Defendants, acting under color of law, violated Plaintiffs’

constitutionally protected rights including Plaintiff Rohr’s right to be free from

excessive force.




                                             9
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20          PageID.10   Page 10 of 20




      57.    Defendant Officer John Doe 1, intentionally, knowingly, maliciously,

recklessly, unreasonably, and/or gross negligently shot a rubber bullet that struck

Rohr and nearly killed her, without any lawful basis.

      58.    Defendant Officer John Doe 1 did this as Rohr stood still, unarmed, and

in an objectively unthreatening manner.

      59.    As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiff was severely harmed.

                            COUNT IV
          VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                    (FAILURE TO INTERVENE)

                         (Plaintiffs Against All Defendants)

      60.    Plaintiffs incorporate herein all prior allegations.

      61.    Under color of law, Defendants were working in concert with one

another to deter Plaintiff Huffman and Plaintiff Rohr from engaging in

constitutionally protected activity.

      62.    Even if not all Defendant John Doe Officers acted in concert, none of

the Defendant John Doe Officers intervened to stop the unlawful conduct of one or

more of the acting Defendant John Doe officer(s) despite having ample time and

opportunity to do so. Each John Doe:

     a. Failed to stop other Defendant John Doe Officers, like John Doe Officer 1,

         from engaging in the unlawful conduct described herein; and


                                          10
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20           PageID.11   Page 11 of 20




      b. Failed to intervene in all other officer’s refusal to provide care to Plaintiff

          Rohr when she was clearly injured from the shot fired to her skull fired by

          Defendant John Doe Officer 1 and Plaintiff Huffman (as well as other

          protesters) screamed and clearly informed them that she needed medical

          attention.

       63.    Defendant John Doe Officers had the opportunity and means to

intervene but affirmatively chose not to intervene to blatant constitutional violations.

       64.    As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiffs were severely harmed.

                            COUNT V
          VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
            (FAILURE TO PROVIDE MEDICAL TREATMENT)

                           (Rohr Against All Defendants)

       65.    Plaintiffs incorporate herein all prior allegations.

       66.    As it outlined in great detail herein, all Defendants had the obligation

and opportunity to provide medical care, based on each defendant’s own training,

and yet nobody provided any treatment whatsoever, or even called for medical

assistance. They chose instead to let Rohr suffer, as some form of cruel vigilante

street justice.

       67.    All Defendants knew Rohr needed medical treatment as a result of

Defendant John Doe 1’s use of excessive, arbitrary, and conscience shocking force.


                                           11
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20            PageID.12   Page 12 of 20




Plaintiff Huffman and other protestors screamed for medical help for Plaintiff Rohr

to no avail.

      68.      Because of Defendants’ actions and inaction, Rohr suffered harm.



                            COUNT VI
          VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                          (CONSPIRACY)

                              (Plaintiffs Against All Defendants)

      69.      Plaintiffs incorporate herein all prior allegations.

      70.      The name Defendants through their conduct described herein conspired

with one another to commit each listed count to deter Plaintiffs from engaging in

constitutionally protected activity.

      71.      As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiffs’ rights were severely harmed and rights violated as discussed

herein.

      72.      Specifically, and just as an example, all John Doe Officers agreed to

march in riot gear, use pepper spray and rubber bullets unlawfully, and then leave

them their victims injured without calling for medical help or providing any medical

assistance.

      73.      Plaintiffs were harmed as a result.




                                            12
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20          PageID.13    Page 13 of 20




                              COUNT VII
             VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
              (ARBITRARY CONSCIENCE-SHOCKING CONDUCT)

                            (Plaintiffs Against All Defendants)

      74.    Plaintiffs incorporate herein all prior allegations.

      75.    A state or local official is liable under 42 U.S.C. § 1983 if the acts and

conduct that perpetrated a violation of a person’s rights were arbitrary or conscience

shocking.

      76.    At all times relevant, Plaintiffs had a clearly established right to be free

from conduct by law enforcement that is arbitrary or conscience shocking.

      77.    Defendant John Doe Officers exhibited conscience shocking behavior

when they conspired to violate the rights of individuals present at a peaceful protest,

like Plaintiffs Rohr and Huffman. Further conscience-shocking behavior exhibited

by Defendant John Doe Officers included lawlessly shooting rubber bullets and tear

gas at peaceful protestors to chill their protected political speech, and then actively

ignoring the injuries sustained by peaceful protestors like Plaintiff Rohr at the hands

of Defendant John Doe Officer 1.

      78.    Defendant John Doe Officers conduct as described herein is arbitrary

and conscience shocking as Defendants had no reasonable or lawful basis to use

force and then refuse aid to peaceful protestors.




                                          13
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20           PageID.14   Page 14 of 20




       79.    As a proximate result of the illegal and unconstitutional acts of the

Defendants, Plaintiffs were harmed and suffered damages for severe emotional,

physical, and mental anguish, pain, and injuries.

         MONELL LIABILTY AGAINST THE CITY OF DETROIT

       80.    Plaintiffs incorporate herein all prior allegations.

       81.    A municipality is liable under 42 U.S.C. § 1983 if the alleged violations

are attributable to its own policies, practices, and customs.

       82.    At all times relevant to this Complaint, The City acted with deliberate

indifference to Plaintiff’s Constitutional rights by maintaining policies, practices,

and customs that condoned and fostered Defendant John Doe Officers’ conduct.

Specifically, this City maintained a policy that permitted Defendant John Doe

Officers to use unreasonable and excessive force on unarmed, nonthreatening,

peaceful political protestors.

       83.    In the alternative and at all times relevant to this complaint, The City

did not in fact have such a policy in place, but failed to properly train and supervise

Defendant John Doe Officers, thereby demonstrating deliberate indifference to

Plaintiffs’ rights.

       84.    At all times relevant in this complaint, direct and proximate cause of

the damages and injuries complained of were caused by policies, practices and /or




                                           14
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20          PageID.15    Page 15 of 20




customs developed, implemented, enforced, encouraged, and sanctioned by

Defendant City of Detroit, including the failure:

      a. To adequately supervise and train its officers and agents, including the

         individual Defendants and especially Defendant Officer John Doe 1, the

         officer responsible for shooting Plaintiff Rohr, thereby failing to adequately

         discourage further Constitutional violations on the part of its officers; and

      b. To properly and adequately monitor and discipline its officers, including

         individual Defendants; and

      c. To properly and adequately investigating citizen complaints of police

         misconduct and instead, acts of misconduct were tolerated by Defendant

         City of Detroit.

      85.    The City failed to properly train its police officers on the proper

standard for monitoring peaceful protests and the proper standard for using force

against a criminal suspect.

      86.    The City’s failure to adequately supervise and train its police officers

on the proper procedures for monitoring peaceful protests and the proper standard

for using force against a criminal suspect caused Defendant John Doe Officers to

violate Plaintiffs’ Constitutional rights.

      87.    Defendant City of Detroit has acted with deliberate indifference to the

constitutional rights of the Plaintiffs. As a direct and proximate result of the acts as


                                             15
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20           PageID.16   Page 16 of 20




stated herein by each of the Defendants, each of the Plaintiffs’ constitutional rights

have been violated.

      88.     As a proximate result of Defendants illegal and unconstitutional acts,

Plaintiffs suffered physical, mental, and emotional injury and pain, mental anguish,

suffering, humiliation, and embarrassment.

      89.     As the first alternate basis for liability against Defendant City of

Detroit, the policy maker for Defendants, the mayor, or someone else in a policy

making position, delegated full authority and/or empowered the individual

Defendants.

      90.     That delegation of authority by the actual policy maker of Defendant

City of Detroit placed the individual Defendants in a policy making position, and the

acts of the individual Defendants may fairly be said to be those of the municipality.

      91.     Those acts therefore subject Defendant City of Detroit to liability for

the constitutional violations of the individual Defendants.

      92.     Defendant City of Detroit directly caused the constitutional violations

suffered by Plaintiffs, and is liable for the damages caused as a result of the conduct

of the individual Defendants. The conduct of the individual Defendant officers was

a direct consequence of the policies and practices of Defendant City of Detroit.




                                          16
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20         PageID.17     Page 17 of 20




      93.    Upon information and belief, the City of Detroit has a de facto

unwritten policy, custom, or procedure in place wherein its officers abuse people

who exercise their rights in ways deemed offensive by officers.

      94.    Based upon this policy, Plaintiff Rohr was shot in the head with a

rubber bullet and then left in the street with a fractured skull and blood coming from

her head.

      95.    Upon information and belief, the defendants were not subjected to any

disciplinary action despite their unlawful actions.

      96.    The City of Detroit does nothing meaningful to train, supervise,

discipline, or control its officers to prevent the actions taken by the officers as

described herein.

      97.    This failure to supervise, discipline, or control its officers demonstrates

deliberate indifference to the constitutional rights of the plaintiffs and is directly

responsible for the individual defendants acting the way they did as outlined in this

lawsuit.

      98.    Further the de facto unwritten policy, procedure, or custom, described

herein, demonstrates deliberate indifference to the constitutional rights of the

plaintiffs and is directly responsible for the individual defendants acting the way

they did as outlined in this complaint.




                                          17
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20         PageID.18    Page 18 of 20




      99.    Defendant City of Detroit’s supervision of the defendant officers, was

deficient as it to relates to excessive force, refusal to treat, unlawful arrests, and

unlawful seizures and searches of cell phones. Defendant City of Detroit, with clear

deliberate indifference to Plaintiffs and others, has a demonstrable pattern and

unwritten policy in place to ignore and thereby encourage unlawful and

unconstitutional actions of its officers, including:

     a. Threatening to seize peoples’ cameras and/or phones ‘as evidence’ when

         those people are lawfully engaged in recording police activity;

     b. Turning off dash cameras and/or body cameras when they are engaged in

         or unlawful and unconstitutional activity;

     c. Encouraging officers to engage in unlawful misconduct, then to write their

         victims tickets for disorderly conduct, then to not appear for trial knowing

         the charges will be dismissed. The purpose of officers doing this and the

         reason Detroit allows this unwritten policy to continue is to discourage

         people from questioning the police, encourage people to obey police

         officers’ unlawful orders, discourage people from asserting their

         constitutional rights when talking to the police, and to encourage people to

         just be happy they are not being charged criminally after the charges are

         dismissed so that they don’t file complaints or lawsuits against the officers.




                                          18
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20        PageID.19   Page 19 of 20




     d. Turning off body cams, or leaving them off entirely, during unlawful police

        activity, which encourages police officers to engage in unlawful conduct

        knowing they are not being recorded;

     e. Refusing to provide medical treatment to those accused of assaulting the

        police, including Medics engaging in such refusal.

      100. As a proximate result of the unconstitutional acts of Defendant City of

Detroit, Plaintiffs were harmed and suffer damages for their physical, mental, and

emotional injury and pain, mental anguish, humiliation, and embarrassment.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs, Nadia Rohr and Baylee Huffman, demand

judgment and pray for the following relief, jointly and severally, against all

Defendants:

              a. Declaratory judgment that Detroit Police Department’s policies are

                 unconstitutional;

              b. Full and fair compensatory damages in an amount to be determined

                 by a jury;

              c. Punitive damages in an amount to be determined by a jury;

              d. Reasonable attorney’s fees and the costs and disbursements of this

                 action; and

              e. Any such other relief as appears just and proper.

                                         19
Case 2:20-cv-11697-LJM-DRG ECF No. 1 filed 06/25/20         PageID.20     Page 20 of 20




                                 JURY DEMAND

      Plaintiffs herby demand a trial by jury of all issues so triable, pursuant to Fed.

R. Civ. Pr. 38(b).

                                               Respectfully Submitted,

                                               /s/ Ari Kresch ________
                                               Ari Kresch (P29593)
                                               1-800-LAW-FIRM, PLLC
                                               Attorney for Plaintiff
                                               26700 Lahser Road, Suite 401
                                               Southfield, MI 48033
                                               (800) 529-3476
                                               akresch@1800lawfirm.com


                                               /s/ Solomon M. Radner__________
                                               Solomon M. Radner, Esq. (P73653)
                                               Madeline M. Sinkovich (P82846)
                                               EXCOLO LAW, PLLC
                                               Attorneys for Plaintiff
                                               26700 Lahser Road, Suite 401
                                               Southfield, MI 48033
                                               (248) 291 9712
                                               sradner@excololaw.com
                                               msinkovich@excololaw.com

Dated: June 25, 2020




                                          20
